Citation Nr: 0739836	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  07-11 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to death pension benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1953.  The appellant is the widow of the veteran.  The 
veteran died in July 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah, which denied the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death.  The RO issued a notice of the decision 
in February 2007.  In the February 2007 letter, the RO also 
denied the appellant's claim for VA death pension benefits.  
Subsequent to the February 2007 letter, the appellant timely 
filed a Notice of Disagreement with respect to the issues of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to VA death pension benefits.  
In March 2007, the RO provided a Statement of the Case, and 
thereafter, in April 2007, the appellant timely filed a 
substantive appeal.                     

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2007.  
A transcript of the hearing is associated with the veteran's 
claims folder.  

In the appellant's July 2007 Travel Board hearing, the 
appellant's representative raised the issue of entitlement to 
service connection for post-traumatic stress disorder for 
purposes of accrued benefits.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.  

Following the July 2007 Travel Board hearing and transfer of 
the claims folder to the Board, the appellant's 
representative submitted additional medical evidence to the 
Board, via the RO.  The representative specifically waived 
review of this evidence by the RO by memorandum dated in July 
2007.  

This case has been advanced on the docket due to the advanced 
age of the appellant.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In July 2007, prior to the promulgation of a decision by the 
Board, the appellant withdrew her appeal with respect to the 
issue of entitlement to VA death pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
appellant for the issue of entitlement to VA death pension 
benefits have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

By a decision letter, dated in February 2007, the RO denied 
the appellant's claim of entitlement to VA death pension 
benefits.  The appellant perfected an appeal in April 2007.  
However, the appellant, by means of hearing testimony set 
forth in July 2007 that was subsequently reduced to writing, 
indicated that she was withdrawing from appellate 
consideration the issue involving her entitlement to VA death 
pension benefits.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration as to that 
matter, and as the Board does not have jurisdiction to review 
the appeal relating thereto, it must be dismissed.


ORDER

The claim of entitlement to VA death pension benefits is 
dismissed.


REMAND

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310.  In order to establish service 
connection for the cause of the veteran's death, and 
entitlement to DIC, the evidence must show that a service- 
connected disability was either a principal or contributory 
cause of death.  38 C.F.R. § 3.312.

The service-connected disability will be considered the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id. 

The veteran's death certificate indicates that he died in 
July 2006 at the age of 76. According to the certificate of 
death, the cause of the veteran's death was natural causes, 
not otherwise specified.  Another significant condition 
contributing to death but not resulting in the underlying 
cause of death was dementia.  At the time of the veteran's 
death, service connection was in effect for malaria, rated as 
noncompensable.  

In this case, the appellant contends that the veteran's 
service-connected malaria substantially or materially 
contributed to his death.  Specifically, the appellant 
reports that while the veteran was serving in Korea, he was 
treated for malaria.  According to the appellant, the veteran 
had a type of malaria that was characterized by relapsing, 
and after his discharge, he continued to suffer from the 
residuals of malaria, which included experiencing seizures, 
fevers, and the chills.  She maintains that an acute episode 
of malaria contributed to his death.

In November 2006, the RO obtained a VA opinion regarding the 
question of whether the veteran's death was due to his 
service-connected residuals of malaria.  In the November 2006 
VA report, a VA examiner noted that she had reviewed the 
veteran's claims file.  The examiner indicated that the 
veteran's service medical records documented that he had 
malaria in 1942.  According to the examiner, in May 2005, the 
veteran had his private physician, Y.H.A., M.D., send in a 
letter in support of his contentions that he currently had 
residuals of malaria which were related to his in-service 
malaria.  In the May 2005 letter, Dr. A. stated that he had 
been treating the veteran since May 1996.  The question here, 
however, is whether the veteran's malaria caused or 
materially contributed to his death.  

In reviewing the statement from Dr. A., the VA examiner noted 
that the veteran's widow maintained that the veteran's fever, 
chills, pain on urination, and sweats were symptoms of his 
malaria and contributed to his ultimate death, which was 
listed as "natural causes."  The veteran's widow contended 
that had a blood sample been taken prior to the veteran's 
death, it would have showed that the veteran's malaria was, 
in fact, active.  The VA examiner pointed out, however, that 
Dr. A noted that the veteran's treatment records showed 
treatment for Alzheimer's dementia but there was no mention 
of treatment for symptoms of malaria.  The VA physician 
recognized that the veteran's treating physician stated that 
the veteran was having fevers, chills, pain on urination, or 
sweats.  However, the VA physician noted that he could not 
find in the medical records any areas where the veteran was 
treated for fevers or chills or malaria.  The veteran's 
medical problem list included numerous disabilities, 
including Alzheimer's dementia, but did not list malaria.  It 
appeared that the veteran's Alzheimer's disease had become 
quite advanced by the time of his death.  The VA physician 
acknowledged that it was possible with untreated malaria to 
have relapses up to decades after the primary infection.  
However, it appeared from the veteran's statement that he was 
only treated for malaria in Korea (decades before his death).  
The VA physician also stated that it was interesting to note 
that although Dr. A. reported that it was medically feasible 
that the veteran's infection was obtained through his 
military service, Dr. A admitted that he did not see any 
other mention of or testing for active malaria to support the 
idea that that was causing the veteran's medical problems.  
The VA physician observed that, with the medical problems 
that the veteran did have, those could have easily 
contributed to his death.  Therefore, the VA physician opined 
that it was not at least as likely as not, less than 50 
percent probability that the veteran's death was due to 
residuals from malaria.     

The Board observes that the November 2006 VA medical opinion 
opposes rather than supports the appellant's claim.  However, 
another private medical statement from Dr. Y.H.A., dated in 
July 2007, supports the appellant's claim.  In the July 2007 
statement, Dr. A. indicated that the veteran passed away in 
July 2006 due to unknown causes.  According to Dr. A., the 
veteran had a history of malaria while in service.  Dr. A. 
concluded that the veteran's malaria more likely than not, 
did contribute to the underlying cause of the veteran's 
health issues and his demise.  

Upon a review of the July 2007 opinion from Dr. A., the Board 
observes that the rationale for Dr. A.'s opinion that malaria 
contributed to the veteran's death is not clear.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, the Board finds that Dr. A. should be asked to 
provide a rationale for his conclusion, preferably with 
citation to the veteran's treatment records.  Id.; 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  The Board also notes that although the evidence of 
record includes the two private medical statements from Dr. 
A., dated in May 2005 and July 2007, there are no actual 
treatment records from this physician in the claims file.  
These medical records are relevant and must be obtained prior 
to any further appellate review of this case.  38 C.F.R. 
§ 3.159(c)(1) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization, the RO should take 
appropriate action to obtain copies of all 
medical treatment records from Y. H. A., 
M.D.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant and her representative must 
then be given an opportunity to respond.     

2.  The RO must also contact Dr. A. and 
request that he elaborate on his opinion 
that the veteran's service-connected 
malaria more likely than not contributed 
to the underlying cause of the veteran's 
health issues and his demise.  That is, 
Dr. A should provide a rationale for his 
opinion, preferably with citation to 
veteran's treatment records and/or medical 
literature.  Any statement provided by Dr. 
A. should be associated with the claims 
file.  If Dr. A. fails to respond, such 
must be clearly annotated in the claims 
file.

3.  After conducting any additional 
development deemed necessary, the RO must 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death.  The RO must 
address all evidence received after the 
issuance of the statement of the case.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be then 
allowed for a response, before the record 
is returned to the Board for further 
review.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


